Matter of 525-527 Oriskany St. LLC v Oneida County Bd. of Legislators (2022 NY Slip Op 02726)





Matter of 525-527 Oriskany St. LLC v Oneida County Bd. of Legislators


2022 NY Slip Op 02726


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


971/21 OP 21-00726

[*1]IN THE MATTER OF 525-527 ORISKANY ST. LLC, PETITIONER,
vONEIDA COUNTY BOARD OF LEGISLATORS, ONEIDA COUNTY, JOHN DOE CORPORATIONS AND JOHN DOES, RESPONDENTS. 


THE ZOGHLIN GROUP, PLLC, ROCHESTER (BRIDGET O'TOOLE OF COUNSEL), FOR PETITIONER.
WHITEMAN OSTERMAN & HANNA, LLP, ALBANY (CHRISTOPHER M. MCDONALD OF COUNSEL), FOR RESPONDENTS.

	Proceeding pursuant to EDPL 207 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department) to annul the determination of respondent Oneida County Board of Legislators. The determination resolved to condemn certain real property. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 17, 2022,
It is hereby ORDERED that said proceeding is dismissed without costs upon stipulation.
All concur except dejoseph, j., who is not participating.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court